El Juez Asociado Señor Travieso
emitió la opinión del tribunal.
La demandante apelada solicita la desestimación del pre-sente recurso por consideran’ que es frívolo y que ba sido interpuesto con el único fin de dilatar la ejecución de la sen-tencia, por la cual se condena a los demandados apelantes al pago de $3,000, como valor del tabaco embargado, más inte-reses desde 8 de mayo de 1930 basta el completo pago, menos $37.50 cobrados por la demandante; más las costas y $200 de honorarios de abogado.
Los demandados prestaron una fianza de $3,000, en un procedimiento de tercería, por la que se comprometieron a devolver los bienes embargados o a pagar daños y perjuicios. La demandante obtuvo sentencia contra el tercerista; y no habiendo podido hacerla efectiva, entabló esta aeción contra los fiadores para recobrar la suma de $3,000 que la deman-dante alega era el valor de los bienes embargados.
En la resolución dictada por esta Corte Suprema en Santini Fertilizer Co. v. Roldan, 49 D.P.R. 432, por la que se revocó la sentencia de la corte de distrito que declaró con *537lugar una excepción previa a la demanda interpuesta en este caso, se dijo:
“Nos inclinamos al criterio de que los demandados tienen derecho a ser oídos respecto al valor de los bienes al tiempo del levantamiento del embargo; en otras palabras, que el valor estimado de $3,000 no debía ser considerado como daños líquidos.”
La frivolidad del presente recurso surge de la lectura de la transcripción de evidencia y de la relación del caso y opinión de la corte inferior. La prueba aducida por la demandante para establecer el valor del tabaco está en parte en abierto conflicto con la presentada por los demandados con igual propósito. La corte sentenciadora decidió el con-flicto dando entero crédito al testigo de los demandados, J. F. McKelvy, y al de la demandante, Antonio Rojas, resolviendo, de acuerdo con sus declaraciones, que el valor del tabaco excedía de la suma de $3,000.
La resolución de los conflictos que puedan surgir de la evidencia es facultad que la ley otorga a la corte sentencia-dora. El ejercicio de esa facultad está sujeto a revisión solamente en aquellos casos en que la corte actuare movida por pasión, prejuicio o parcialidad o cometiere manifiesto error en la apreciación de la prueba. Y no encontramos en el caso de autos que se baya incurrido en alguno de dichos errores.

El recurso debe ser desestimado por frívolo e imponerse a los demomdados el pago de las costas de esta ■apelación, mcJ/wyemdo em ellas la svma de $150 oomo honorarios de abogado.